Citation Nr: 1013709	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and an 
anxiety disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty service from January 1970 
to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In May 2004, the Veteran submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD), 
which was denied in December 2004.  In May 2005, the 
Veteran's representative submitted a statement wherein the 
Veteran's claim was captioned as entitlement to service 
connection for a "psychological condition to include PTSD."  
Although a Veteran may only seek service connection for PTSD, 
the Veteran's claim "cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a 
veteran does not file a claim to receive benefits for a 
particular psychiatric diagnosis that is named on a claims 
form, such as PTSD, but instead makes a general claim for 
compensation for the difficulties posed by the veteran's 
mental condition.  Id

In July 2005, the Veteran underwent a VA examination to 
determine the presence of PTSD and, if present, the etiology 
and severity thereof.  As a result of the examination, the 
diagnosis was an anxiety disorder, not otherwise specified; 
the examiner did not render an etiological opinion.  In 
September 2005, the denial of Veteran's claim of entitlement 
to service connection for PTSD was confirmed and continued, 
and the Veteran's claim of entitlement to service connection 
for an anxiety disorder was denied.  The Veteran perfected an 
appeal in May 2006 and the claim was certified to the Board 
for appellate review.

In March 2010, the Veteran's representative contended that 
the July 2005 VA examination was inadequate because it failed 
to include an etiological opinion with respect to the 
Veteran's diagnosed anxiety disorder.  The Board agrees.  The 
evidence of record included several diagnoses of an anxiety 
disorder, not otherwise specified, in addition to the 
diagnosis rendered by the July 2005 VA examiner.  The 
evidence of record did not include a competent opinion 
addressing the relationship, if any, between the Veteran's 
current anxiety disorder and his active duty service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the 
Board finds that the July 2005 VA examination is inadequate 
for purposes of determining service connection for the 
Veteran's anxiety disorder because it did not address the 
salient issue in this case; that is, the examiner did not 
opine as to whether the Veteran's anxiety disorder was 
incurred in or was due to active duty service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009). See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  "Once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, VA must 
provide an adequate one or, at a minimum, notify the 
[veteran] why one will not or cannot be provided."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the inadequacies in the July 2005 VA examination 
report, the Board concludes that a new VA examination is in 
order to ascertain the relationship, if any, between any 
current acquired psychiatric disorder and the Veteran's 
active military service.  As such, the Board finds that a 
remand for a VA examination is warranted.

Accordingly, the case is remanded for the following action:

1. The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for a 
psychiatric disorder during the pendency 
of this appeal.  Based on his response, 
the RO must attempt to procure copies of 
all records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be 
taken by the RO with respect to the claim; 
and give the Veteran an opportunity to 
respond.

2.  Then, the Veteran should be afforded a 
psychiatric examination by an examiner 
with appropriate expertise to determine 
the nature and etiology of any current 
acquired psychiatric disorder.  The RO 
must notify the Veteran that it is his 
responsibility to report for any 
examination scheduled and to cooperate in 
the development of the claim.  The RO must 
also notify the Veteran that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).

The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and 
review of the record, the examiner should 
provide an opinion with respect to each 
diagnosed acquired psychiatric disorder as 
to whether there is a 50 percent or better 
probability that each current psychiatric 
disorder is etiologically related to the 
Veteran's active service.  

The rationale for each opinion expressed 
must be provided.

3.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


